RECORD IMPOUNDED

                             NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                      SUPERIOR COURT OF NEW JERSEY
                                                      APPELLATE DIVISION
                                                      DOCKET NO. A-2475-17T5

IN THE MATTER OF THE CIVIL
COMMITMENT OF E.S.,
SVP-769-17.
______________________________

                 Argued September 11, 2019 – Decided October 1, 2019

                 Before Judges Koblitz, Whipple and Gooden Brown.

                 On appeal from the Superior Court of New Jersey, Law
                 Division, Essex County, Docket No. SVP-769-17.

                 Susan Remis Silver, Assistant Deputy Public Defender,
                 argued the cause for appellant (Joseph E. Krakora,
                 Public Defender, attorney; Susan Remis Silver, on the
                 briefs).

                 Stephen J. Slocum, Deputy Attorney General, argued
                 the cause for respondent (Gurbir S. Grewal, Attorney
                 General, attorney; Melissa H. Raksa, Assistant Attorney
                 General, of counsel; Stephen J. Slocum, on the brief).

PER CURIAM

       E.S. appeals from the trial court's December 26, 2017 order entered

following a review hearing pursuant to N.J.S.A. 30:4-27.32(a), which committed

him to the Department of Human Services Special Treatment Unit (STU) under
the Sexually Violent Predator Act (SVPA), N.J.S.A. 30:4-27.24 to -27.38. E.S.

was adjudicated delinquent of sexual crimes against a minor when he was

fourteen years old. After years of probation and court-ordered sex offender

treatment as a juvenile, and currently as an adult, the State filed a petition to

civilly commit him, which was granted by Judge Philip M. Freedman after a

three-day hearing.

       Defendant raises the following issues on appeal:

            POINT I:  THE TRIAL COURT ERRED IN
            QUALIFYING THE TWO STATE DOCTORS WHO
            LACKED EXPERTISE IN JUVENILE-ONLY SEX
            OFFENDER RISK.

            A.  DR. PAOLILLO HAS NO EXPERTISE ON THE
            JUVENILE BRAIN.

            B.  DR. PAOLILLO LACKED EXPERTISE ON
            SEXUAL RECIDIVISM RATES.

            C.  DR.   PAOLILLO   LACKS   EXTENSIVE
            EXPERIENCE IN ASSESSING THE RISK OF
            JUVENILE-ONLY SEX OFFENDERS.

            D.  THE TRIAL COURT ERRED WHEN IT
            QUASHED E.S.'S SUBPOENA.

            E.  DR. PAOLILLO FAILED TO USE "BEST
            PRACTICES" TO ASSESS E.S.

            F.  DR. PAOLILLO WAS UNFAMILIAR WITH
            RELEVANT LITERATURE.


                                                                         A-2475-17T5
                                       2
G.   DR. PAOLILLO INAPPROPRIATELY USED
THE SVR-20 TO ASSESS RISK.

H.  DR. PAOLILLO MISUSED THE SVR-20 BY
INVENTING   HER   OWN    IDIOSYNCRATIC
SCORING THAT NO ONE HAD EVER
VALIDATED.

I.  DR. HARRIS DEMONSTRATED NEITHER
EXPERTISE NOR EXTENSIVE EXPERIENCE IN
ASSESSING JUVENILE-ONLY SEX OFFENDERS

J.  DR. HARRIS LACKED EXPERTISE ON THE
APPLICABILITY OF ADULT RISK ASSESSMENT
TOOLS TO JUVENILE-ONLY OFFENDERS.

K.  DR. HARRIS GAVE NO        EMPIRICAL
SUPPORT FOR RISK FACTORS.

L.  DR. HARRIS NEVER DEMONSTRATED ANY
INDEPENDENT      KNOWLEDGE      ABOUT
JUVENILE-ONLY SEX OFFENDERS SUCH AS E.S.

POINT II: THE TRIAL COURT ABUSED ITS
DISCRETION WHEN IT FAILED TO HOLD A
N.J.R.E. 104 HEARING ON WHETHER JUVENILE
SEX OFFENDER RISK ASSESSMENTS ARE
SUFFICIENTLY      RELIABLE  FOR   EXPERT
TESTIMONY.

A.  ACTUARIAL ASSESSMENTS     ARE   NOT
RELIABLE ON JUVENILES.

B.  THE TRIAL COURT ERRED WHEN IT HELD
THAT CLINICAL JUDGEMENT ALONE COULD
SUPPORT COMMITMENT BECAUSE THE STATE
FAILED   TO    PROVE   THAT  CLINICAL


                                           A-2475-17T5
                   3
JUDGEMENT COULD RELIABLY PREDICT E.S.'S
SEXUAL RECIDIVISM RISK.

C.  NO JUDICIAL PRECEDENT SUPPORTS
RELIANCE ON ONLY CLINICAL JUDGEMENT IN
COMMITMENT DECISIONS UNDER THE SVPA.

POINT III: THE TRIAL COURT ERRED WHEN IT
FAILED TO EXCLUDE DR. HARRIS' AND DR.
PAOLILLO'S UNSUPPORTED TESTIMONY AS
NET OPINION.

A.   DR. HARRIS OFFERED ONLY NET OPINION
ON E.S.'S RISK.

B.  DR. PAOLILLO OFFERED INADMISSIBLE
NET OPINION ON RISK.

POINT IV: THIS COURT SHOULD REVERSE
BECAUSE THE TRIAL COURT FAILED TO
CONSIDER E.S.'S REDUCED RISK AS A
JUVENILE-ONLY OFFENDER.

POINT V:     THIS COURT MUST REVERSE
BECAUSE E.S.'S COMMITMENT WAS BASED ON
FALSE INFORMATION ABOUT HIS RECORD.

A.  E.S. HAS NO ADJUDICATION OF A SEX
OFFENSE AGAINST M.F.

B.  E.S.'S RECORD CONTAINS NO CHARGES
STEMMING FROM HIS BEHAVIOR AT NINE-
YEARS OLD.

C. E.S. WAS NOT ADJUDICATED          OF
MULTIPLE CHARGES AGAINST C.F.



                                           A-2475-17T5
                   4
             D.  THE STATE ASSUMED E.S.'S DISMISSED
             CHARGES WERE TRUE.

             E.  DR.   HARRIS   AND   DR.  PAOLILLO
             TESTIFIED ABOUT VICTIMS WHO SEEMED TO
             BE NONEXISTENT.

             POINT VI: E.S.'S COMMITMENT WAS BASED ON
             INADMISSIBLE HEARSAY.

      We affirm substantially for the reasons set forth in Judge Freedman's

comprehensive eighty-five-page oral opinion. We nonetheless comment on the

facts and arguments raised by E.S.

      "The scope of appellate review of a commitment determination is

extremely narrow." In re Civil Commitment of R.F., 217 N.J. 152, 174 (2014)

(quoting In re D.C., 146 N.J. 31, 58 (1996)). Appellate courts "give deference

to the findings of our trial judges because they have the 'opportunity to hear and

see the witnesses and to have the "feel" of the case, which a reviewing court

cannot enjoy.'" Ibid. (quoting State v. Johnson, 42 N.J. 146, 161 (1964)). "So

long as the trial court's findings are supported by 'sufficient credible evidence

present in the record,' those findings should not be disturbed."         Id. at 175

(quoting Johnson, 42 N.J. at 162).

      "The judges who hear SVPA cases generally are 'specialists' and 'their

expertise in the subject' is entitled to 'special deference.'" Id. at 174 (quoting In


                                                                             A-2475-17T5
                                         5
re Civil Commitment of T.J.N., 390 N.J. Super. 218, 226 (App. Div. 2007)).

"Accordingly, an appellate court should not modify a trial court's determination

either to commit or release an individual unless 'the record reveals a clear

mistake.'" Id. at 175 (quoting D.C., 146 N.J. at 58).

      E.S., now twenty-two years old, was reported to be involved in several

incidents alleging sexual assault of a child during his youth. Each juvenile

delinquency complaint was eventually dismissed, with the exception of the one

involving the February 2011 incident, which led to his delinquency

adjudication.1

      We glean the following information from the hearing and treatment

records discussed by Judge Freedman. In 2005, when he was nine years old,

E.S. admitted he fondled a six-year-old boy. E.S. reported he was "running

around playing having fun" with the boy and "st[uck] his hand down the boy['s]

pants and grabbed the child's penis." This incident was not reported until E.S.

was twelve years old and he was not charged.




1
   E.S. also had a number of non-sexual complaints filed against him as a
juvenile, which included charges of: multiple counts of possession of a weapon,
disturbing the peace, aggravated assault, obstruction of arrest, resisting arrest,
and contempt.
                                                                          A-2475-17T5
                                        6
      In 2006, when E.S. was nine years old, he was charged several times with

possession of a weapon, which resulted in a deferred disposition.

      In June 2008, when he was twelve years old, E.S. was charged with what,

if he had been an adult would constitute: fourth-degree criminal sexual contact

with a ten-year-old girl, N.J.S.A. 2C:14-3(b); third-degree endangering the

welfare of a child, N.J.S.A. 2C:24-4(a); and second-degree sexual assault of the

girl's five-year-old brother, N.J.S.A. 2C:14-2(b). The girl reported they were

playing in a yard when E.S. took her behind some bushes, covered the girl's

mouth while touching her vagina, and told her not to tell anyone. The girl also

reported E.S. had touched her brother in a similar fashion. These charges were

eventually dismissed with a finding that E.S. was incompetent to stand trial.

      In July 2010, when he was fourteen years old, E.S. was accused of what,

if an adult would constitute: first-degree aggravated sexual assault, N.J.S.A.

2C:14-2(a); second-degree sexual assault, N.J.S.A. 2C:14-2(b); and third-degree

endangering the welfare of a child, N.J.S.A. 2C:24-4. A complaint, later filed

on February 25, 2011, alleged E.S. had forced his ten-year-old female cousin to

touch his penis and digitally penetrated her vagina. The charges were eventually

dismissed.




                                                                         A-2475-17T5
                                       7
      On February 24, 2011, when he was still fourteen years old, two more

juvenile delinquency complaints were filed against E.S.           Each complaint

charged him with, if committed by an adult, would be one count of second-

degree sexual assault, N.J.S.A. 2C:14-2(b), and one count of third-degree

endangering the welfare of a child, N.J.S.A. 2C:24-4. One complaint described

an incident where E.S. lay on top of his seven-year-old female cousin—the sister

of the girl from the alleged July 2010 incident—and rubbed his penis on her

vagina. The other complaint detailed a second incident where E.S. forced the

same cousin against a wall and rubbed his penis on her rear end. During the

latter incident, the girl's mother intervened and E.S. became enraged and

threatened her. The girl's father, a police officer, also intervened and restrained

E.S. E.S. was adjudicated delinquent on July 12, 2011. He received three years

of probation, was required to register under Megan's Law, N.J.S.A. 2C:7-1 to -

5, and was ordered to a residential placement for sex-offender treatment.

      E.S. attended Capital Academy from May 2012 until October 2014, and

was required to participate in sex offender treatment.          While at Capital

Academy, E.S. had to be put in physical restraints five times after he failed to

take his medications. E.S. also reportedly attempted to enter a shower with the

intent to rape another resident at the academy, but staff intervened before he


                                                                           A-2475-17T5
                                        8
could do so. Staff also had to intervene during an incident in November 2013,

when E.S. choked himself with a string. E.S. reported it was sexually exciting

for him to be touched by staff members.

      E.S. also received two juvenile delinquency complaints on April 10, 2014,

while he was still at Capital Academy. The complaints charged him with what,

if committed by an adult, would be second-degree aggravated assault, N.J.S.A.

2C:12-1(b)(1); third-degree possession of a weapon, N.J.S.A. 2C:39-4(d); and

third-degree aggravated assault, N.J.S.A. 2C:12-1(b)(5)(d).        E.S. allegedly

punched one staff employee in the jaw and struck another with a wooden cutting

board. He was removed from Capital Academy based on assault charges and

placed in detention. E.S. was adjudicated delinquent for aggravated assault

pursuant to these complaints. E.S. was adjudicated in violation of his probation

based on the new adjudications. E.S. was then sentenced to four years at a

Juvenile Justice Commission facility in Jamesburg.

      While at the facility, E.S. reportedly engaged in "compulsive masturbation

which resulted in injury to his genitalia" and expressed the desire to "physically

assault and rape a resident because he had not had sex in a significant time." He

also was charged with other misbehavior.         E.S. voluntarily elected to be

transferred to the Adult Diagnostic & Treatment Center to participate in sex


                                                                          A-2475-17T5
                                        9
offender specific treatment in November 2015.            He was then temporarily

committed to the STU pending his civil commitment hearing.

      "The SVPA permits the State to involuntarily commit 'a person who has

been convicted . . . of a sexually violent offense' who 'suffers from a mental

abnormality or personality disorder that makes the person likely to engage in

acts of sexual violence if not confined in a secure facility for control, care and

treatment.'" R.F., 217 N.J. at 173 (quoting N.J.S.A. 30:4-27.26).

      The SVPA defines the phrase "likely to engage in acts of sexual violence"

as meaning "the propensity of a person to commit acts of sexual violence is of

such a degree as to pose a threat to the health and safety of others." N.J.S.A.

30:4-27.26. "This dangerousness standard differs from that contained within the

general civil commitment statute, N.J.S.A. 30:4–27.2(i), which defines

dangerous as a 'substantial likelihood that the person will inflict se rious bodily

harm upon another person . . . within the reasonably foreseeable future.'" In re

Commitment of W.Z., 339 N.J. Super. 549, 571–72 (App. Div. 2001). The

SVPA defines "mental abnormality" as a "mental condition that affects a

person's emotional, cognitive or volitional capacity in a manner that predisposes

that person to commit acts of sexual violence." N.J.S.A. 30:4-27.26. The use

of the words 'emotional,' 'cognitive,' or 'volitional' "indicates that the Legislature


                                                                              A-2475-17T5
                                         10
intended to insure that every individual who has a substantial inability to

exercise control over sexually violent behavior would be within the Act's reach."

In re Commitment of W.Z., 173 N.J. 109, 129 (2002).

      "If the court finds by clear and convincing evidence that the person needs

continued involuntary commitment as a sexually violent predator, it shall issue

an order authorizing the involuntary commitment of the person to a facility

designated for the custody, care and treatment of sexually violent predators."

N.J.S.A. 30:4-27.32(a). In order to classify a person as a sexually violent

predator, the State must prove: (1) "the individual has been convicted of a

sexually violent offense"; (2) the individual "suffers from a mental abnormality

or personality disorder"; and (3) "as a result of his psychiatric abnormality or

disorder, 'it is highly likely that the individual will not control his or her sexually

violent behavior and will reoffend.'" R.F., 217 N.J. at 173 (quoting W.Z., 173
N.J. at 130); see also N.J.S.A. 30:4-27.26.

      "The experienced judges assigned to hear these cases have the difficult

task of assessing expert testimony that often is in conflict, making factfindings

about events described from varying viewpoints, and ultimately predicting the

probability of a person's future conduct." R.F., 217 N.J. at 156.




                                                                               A-2475-17T5
                                         11
      "The final decision whether a person previously convicted of a sexually

violent offense is highly likely to sexually reoffend 'lies with the courts, not the

expertise of psychiatrists and psychologists. Courts must balance society's

interest in protection from harmful conduct against the individual's interest in

personal liberty and autonomy.'" R.F., 217 N.J. at 174 (quoting D.C., 146 N.J.

at 59).

      The State called two experienced expert witnesses and E.S. called one

expert. All three testified that E.S. suffered from pedophilia and other mental

disorders. All three agreed as well that the standardized tests used for adult

offenders were not created to evaluate the risk of re-offense of an individual

with a history of juvenile adjudications only. They also agreed that the risk of

re-offense for juvenile-only offenders was significantly lower than for adult

offenders: as low as five percent of juvenile-only sexual offenders reoffend as

adults.

      The State's witnesses, however, opined that based on their clinical

evaluations, E.S. was in that small group of juvenile-only offenders highly likely

to sexually reoffend as adults. E.S.'s expert, to the contrary, opined that E.S.

was not likely to reoffend based on statistical probabilities.




                                                                            A-2475-17T5
                                        12
      Judge Freedman detailed the many reasons two of the experts found E.S.

highly likely to sexually reoffend, including E.S.'s lengthy history of being

sexually abused as a child; his numerous admitted incidents of sexual acting out;

his serious major mental illnesses including pedophilia, psychosis, personality

disorder, depression and suicidal ideation; and his "[l]ack of realistic plans and

negative attitudes towards intervention." E.S. also has Klinefelter's Syndrome.2

Judge Freedman found that no specific standardized test was deemed appropriate

for the evaluation of juvenile-only offenders, but properly found that he could

assess the likelihood to reoffend based on the experts' well-founded and well-

explained opinions. He found both of the State's experts provided valuable

information and insight into E.S.'s likelihood to reoffend. They both relied on

information in the record routinely used by experts in the field, In re Civil

Commitment of J.H.M., 367 N.J. Super. 599, 612 (App. Div. 2003), and did not

render net opinions, see Pomerantz Paper Corp. v. New Community Corp., 207
N.J. 344, 372 (2011) (defining a net opinion as "an expert's bare opinion that

has no support in factual evidence or similar data").       As he stated, Judge

Freedman did not rely on impermissible hearsay in reaching his conclusions.


2
  Klinefelter Syndrome is a genetic condition that causes males to be born with
an extra X chromosome. See Stedman's Medical Dictionary 1733 (26th ed.
1995).
                                                                          A-2475-17T5
                                       13
Judge Freedman also acted within his discretion in quashing E.S.'s subpoena

requesting additional background information regarding the qualifications of

one of the State's experts.

      Affirmed.




                                                                     A-2475-17T5
                                    14